ORDER
This matter having been duly presented to the Court on the certification of the Office of Attorney Ethics pursuant to Rule 1:20 — 13(b)(1) to effectuate the automatic temporary suspension from practice of GOLDIE C. SOMMER of FAIRFIELD, who was admitted to the bar of this State in 1976, respondent having pleaded guilty in the United States District Court for the District of New Jersey to conspiracy to structure transactions to evade a reporting requirement contrary to 31 U.S.C. § 5324(a)(3) and 5324(d)(1), in violation of 18 U.S.C. § 371;
And the Court having considered the submissions by respondent and the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), GOLDIE C. SOMMER is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that GOLDIE C. SOMMER be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that GOLDIE C. SOMMER comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the attorney disciplinary proceedings involving GOLDIE C. SOMMER shall be conducted on an accelerated basis; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.